To a similar declaration, the defendant below pleaded, grant of land in that part of the city to which the by-law related, by deed poll from the plaintiffs below, dated April 22d, 1708, to the rector, &c., on condition that the ground should be appropriated as h city burying ground; with a covenant that the grantees might take certain fees and emoluments for interments, &c.; and that it had ever since been appropriated according to the conditions of the grant, at the costs and charges of the grantees. .In other respects, this plea was substantially the same as in the first cause. He also pleaded a 2d plea of seisin in fee of the corporation of the rector. &c., of the locus in quo, which *587they had appropriated for more than 100 years to the purposes of a city burying ground; that they granted to L. a family burying ground in fee; and that the defendant, a sexton, interred a deceased member of the family. '